El Juez Asociado Sk. Audrey,
emitió la opinión del tribunal.
Como consecuencia de un pleito de Miguel Delgado contra Sotera Acevedo y Ernesto Rivera para que le vendieran me-diante indemnización una casita de madera de palmas con techo de paja que habían construido los demandados de buena fe en terrenos del demandante, las partes llegaron a una transacción que presentaron a la corte en un escrito que dice así:
‘ ‘ En la Corte de Distrito del Distrito Judicial de Arecibo, P. R.— Miguel Delgado, demandante ys. Sotera Acevedo y Ernesto Rivera, demandados. — Civil No. 6320. — Sobre: Otorgamiento de Escritura. —Sentencia.—Por cuanto: que al ser llamado este pleito venido en apelación de la Corte Municipal de Arecibo, para ser visto ante esta *323Corte de Distrito, las partes presentaron a la corte el siguiente es-crito de transacción: ‘El demandante por su abogado Sr. Mercader y los demandados por el suyo Sr. Brusi, presente todos en este acto, exponen a la corte que ban llegado a una transacción, y así solicitan pronuncie sentencia en los términos siguientes: Io. Que los deman-dados se obligan a sacar la casita de maderas descrita en el becbo tercero de la demanda, y de su cuenta en el término de tres meses a contar de este día. — 2. Que al sacar la casa de la finca del deman-dante,' éste entregará a los demandados la suma de quince dollars.— 3o. Que el referido precio de quince dollars es el señalado para la casita referida, y que si en el término de referencia los demandados no han cumplido con la obligación de sacar la casa, ésta quedará como propiedad del demandante, pagándole siempre a los deman-dados los aludidos quince dólares.’ ”
De acuerdo con los términos de esa transacción fué regis-trada sentencia en 12 de julio de 1921;
Algunos días después de transcurridos tres meses desde la fecha de la sentencia Miguel Delgado presentó en la Corte de Distrito de Arecibo demanda de desahucio por precario contra Sotera Acevedo y Ernesto Rivera, alegando ser dueño del terreno en que está dicha casita y también de ésta por virtud de haber entregado a los demandados los $15 a que se refiere la sentencia dictada por transacción y por haber transcurrido tres meses desde la fecha de la sentencia, sin que la hayan desocupado ni paguen por ella canon o merced alguno.
La sentencia fué contraria al demandante quien inter-puso contra ella el presente recurso de apelación en el que sólo ha comparecido el apelante.
Fundó la- corte inferior su sentencia en que no considera que por virtud de la transacción adquiriese el demandante sobre la casita que ocupa la demandada el derecho de dueño en pleno dominio; en que la transacción no puede conside-rarse verdaderamente tal porque presenta más bien los ca-racteres de una promesa de venta; en que según el testigo Nicomedes Rivera, que intervino en la transacción a nombre *324de la demandada, se omitió en la misma qne el demandante Delgado convino en qne si los demandados no encontraban casa a los tres meses los dejaría allí como arrimados; en qne el demandante no lia demostrado ser nsnfrnctnario ni poseer la finca en qne está edificada la casa en cualquier con-cepto qne le dé derecho a disfrutarla; y en qne el deman-dante tiene reconocido por sus propios actos, al tratar de comprarle la casita, qne la demandada es la dueña de ella y no ha probado ser el dueño del terreno en qne se halla construida.
Cierto es que el demandante reconocía qne la demandada era dueña de la casa y por esto fue qne convino con ella en la transacción qne le pagaría quince pesos para que se la llevara de la finca pero también fué convenio qne si en el término de tres meses no cumplía la obligación de sacar la casa de la finca quedaría como propiedad del demandante, pagándole siempre dicha cantidad, la que en efecto le pagó, por lo que la casa pasó a ser propiedad del demandante. La cláusula tercera del convenio es terminante y clara y no per-mite otra interpretación que la de una venta consumada por la entrega del precio y el transcurso del plazo convenido.
Acreditado el dominio de la casa tenía acción el dueño de ella, aunque no fuera dueño del terreno, para desahuciar por precario a las personas que la ocupan sin pagar canon ni merced alguno; sin embargo, el demandante probó, ade-más, con su declaración y con la de Lucas Rodríguez, testigo que presentaron los demandados, que es dueño del terreno en que la casa está fabricada y los propios demandados le reconocen ese carácter de dueño pues en la cláusula segunda de la transacción se dice “que al sacar la casa de la finca del demandante * * *.”
Los demandados quisieron probar con la declaración de su testigo Nicomedes Rivera que además cte las cláusulas contenidas en el escrito de transacción convinieron las partes *325en otra que no figura en él, cual es que si a los noventa días losNlemandados no encontraban casa adonde trasladarse el demandante permitiría que los demandados siguieran viviendo la casita como arrimados. A esta declaración se opuso el demandante y creemos que tuvo razón porque según el ar-tículo 59 de la Ley de Evidencia la sentencia dictada por transacción era concluyente para las partes en cuanto a las estipulaciones de la transacción. Además,' aún teniendo en cuenta esa declaración siempre resultaría de ella que los de-mandados quedarían en la casa como arrimados, lo que quiere decir que la vivirían sin pagar nada por ella, y en tal situa-ción también tenía el demandante el derecho de demandar en precario.
No estimando nosotros justificados los motivos que tuvo la corte inferior para declarar sin lugar la demanda y no encontrando otras razones que se opongan al derecho que ejercita opinamos que debe ser revocada la sentencia ape-lada y dictarse otra declarando con lugar el desahucio.

Revocada la sentencia apelada y declarada con lugar la demanda.; con las costas a los demandados.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Wolf y Hutchison.